EXHIBIT 10.8

 
TERMINATION AGREEMENT
 
The undersigned parties hereby agree that the Employment Agreement dated as of
November 2, 2009 and effective as of July 1, 2009 (the “Employment Agreement”)
by and between China Youth Media, Inc. (the “Company”) and Jay Rifkin (“Rifkin”)
is hereby terminated with immediate effect and neither party shall have any
further responsibility or liability thereunder, except as the parties have
otherwise agreed pursuant to that certain Agreement and Plan of Merger dated as
of June 1, 2011 among the Company, China Youth Media Merger Sub, Inc., and
Midwest Energy Emissions Corp. (the “Merger Agreement”) and closing
thereunder.  The consideration Rifkin is receiving pursuant to the Merger
Agreement and related documents is deemed to be in full payment for all amounts
owed under the Employment Agreement.


Each of the undersigned parties acknowledges that he/it has been informed of
Section 1542 of the California Civil Code which reads as follows:  A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.  In signing this
Agreement, the each of the undersigned parties hereby waives any rights or
benefits which he/it has or may have under Section 1542 to the fullest extent
that he/it may lawfully waive such claims and benefits pertaining to the subject
matter of this Agreement.


This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
 
            IN WITNESS WHEREOF, the parties hereto have executed this
Termination Agreement as of the 21st day of June, 2011. 
 

 
CHINA YOUTH MEDIA, INC.
 
    By:
/S/Richard MacPherson
    Name: 
Title:      
 
 
      /S/Jay Rifkin    
JAY RIFKIN
 



 